Filed 4/10/12 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2012 ND 66







Ronald Yellow, 		Petitioner and Appellant



v.



State of North Dakota, 		Respondent and Appellee







Nos. 20110309 & 20110310







Appeal from the District Court of Burleigh County, South Central Judicial District, the Honorable Sonna M. Anderson, Judge.



AFFIRMED.



Per Curiam.



Russell J. Myhre (on brief), 341 Central Avenue North, Suite 3, P.O. Box 475, Valley City, N.D. 58072, for petitioner and appellant.



Dawn M. Deitz (on brief), Assistant State’s Attorney, 514 East Thayer Avenue, Bismarck, N.D. 58501, for respondent and appellee.

Yellow v. State

Nos. 20110309 & 20110310



Per Curiam.

[¶1]	Ronald Yellow, Jr., appeals from a district court order denying his application for post-conviction relief.  Yellow argues the district court clearly erred in denying his application for post-conviction relief on the basis of double jeopardy and ineffective assistance of counsel.  We summarily affirm under N.D.R.App.P. 35.1(a)(2) and (3).

[¶2]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Daniel J. Crothers

Mary Muehlen Maring

Carol Ronning Kapsner